 Case 7:21-cr-00001-EKD Document 58 Filed 08/19/21 Page 1 of 6 Pageid#: 179




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
             v.                                    )
                                                   )       Criminal No. 7:21-CR-00001-EKD
PATRICIA MOSELEY

                       GOVERNMENT’S AMENDED SENTENCING
                               MEMORANDUM

   COMES NOW the United States of America, by counsel, having considered the sentencing

factors set forth in 18 U.S.C. §3553(a), and recommends that PATRICIA MOSELEY

(Moseley) be sentenced to a term of incarceration of 30 months for her violations of 18 U.S.C.

§ 1029(a)(2). The government also recommends 3 years of supervised release on each charge to

run concurrently to each other. This recommended sentence is at the low end of Moseley’s

guideline range. In support of its recommendation, the United States says as follows:

                                 PROCEDURAL HISTORY


        On February 8, 2021, the defendant entered a plea of guilty to Counts 1, 2 and 3 of the

 information charging her with unlawful use of an unauthorized device, in violation of 18

 U.S.C. § 1029(a)(2). On May 13, 2021, a presentence investigation report was filed. On May

 26, 2021, a sentencing memorandum was filed by the Government. On July 28, 2021, defense

 counsel filed a sentencing memorandum. On July 17, 2021, a revised final presentence

 investigation report was filed by probation. The guidelines changed in the revised

 presentence report from the original presentence report. As a result, the government and

 defense requested a continuance for time to file amended sentencing memorandum.

                                    LEGAL STANDARD
 Case 7:21-cr-00001-EKD Document 58 Filed 08/19/21 Page 2 of 6 Pageid#: 180




         In sentencing a defendant, district courts must follow a four-step process: (1)

  properly calculate the advisory sentencing guideline range; (2) determine whether a sentence

  within that range and within statutory limits serves the factors set forth in 18 U.S.C. §

  3553(a) and, if it does not, select a sentence that does serve those factors; (3) implement

  mandatory statutory limitations; and (4) articulate on the record the reasons for selecting a

  particular sentence and, if applicable, explain why a sentence outside of the advisory

  sentencing guideline range better serves the relevant sentencing purposes set forth in §

  3553(a). United States v. Green, 436 F.3d 449, 456 (4th Cir. 2006); see also United States v.

  Booker, 543 U.S. 220, 260-65 (2005); 18 U.S.C. § 3553(a).

                              APPLICABLE GUIDELINE RANGE

       The presentence report properly calculated the guidelines in this case as follows:


   Base offense level                                      USSG §2B1.1(a)(2)          +6

   The loss is more than $40,000                           USSG §2L1.1(b)(1)(D)       +6

   Acceptance of Responsibility                                                       0

   Total Offense Level                                                                12

   Guideline Range:                                                                   30-37
                                                                                      months

       Moseley’s criminal convictions resulted in a subtotal criminal history score of 15.

Moseley was on a period of supervised release when she committed the instant offense.

Therefore, two points were added. The total criminal history score was 17 establishing a criminal

history Category of VI. A total offense level of 12 and a criminal history category of VI results

in a guideline range of 30 to 37 months.

                            APPLICAITION OF § 3553(a) FACTORS
 Case 7:21-cr-00001-EKD Document 58 Filed 08/19/21 Page 3 of 6 Pageid#: 181




         In consideration of the factors set forth in 18 U.S.C. § 3553(a), the government

  recommends the court impose a sentence of 30 months, followed by 3 years of supervised

  release on each charge to run concurrently.

                                Nature and circumstances of the offense

       On July 6, 2016, Moseley obtained $2,737.78 in merchandise from Best Buy, 4707

Valley View Boulevard. NW, Roanoke, Virginia, by presentencing a Citibank Mastercard in the

name of CS, card number 5121079780481013.

       On July 6, 2016, Moseley obtained $1,368.89 in merchandise from Best Buy, 4707

Valley View Boulevard. NW, Roanoke, Virginia, by presentencing a Citibank Mastercard in the

name of RC, card number 5121072261171153.

       On June 30, 2016, Moseley obtained $1,368.89 in merchandise from Best Buy, 4707

Valley View Boulevard. NW, Roanoke, Virginia, by presentencing a Citibank Mastercard in the

name of PJ card number 5121071937055196.

       Moseley never talked with the individuals CS, RC or PJ who opened the credit card

accounts and did not ask permission to use their cards. In addition, Moseley did not know any of

the individuals.

                          History and characteristics of the defendant


       Moseley’s criminal history show convictions for the following: bad check-

misdemeanor/7 counts (02/11/1998), bad check-misdemeanor/10 counts (11/18/1987), probation

revocation (04/19/1988), bad check-misdemeanor/5 counts (07/19/1998), forgery/uttering

(08/23/1990), obtain merchandise under false pretenses/2 counts (03/23/1993), bad check

(04/25/1995), bad check (04/25/1995), bad check (04/25/1995), bad check-Felony/7 counts

(01/07/1994), bad check – misdemeanor/6 counts (10/07/1994), bad check (09/28/1994), bad
 Case 7:21-cr-00001-EKD Document 58 Filed 08/19/21 Page 4 of 6 Pageid#: 182




check – misdemeanor (04/25/1995), bad check (09/28/1994), bad check – 3 counts (09/28/1994),

bad check – 8 counts (09/28/1994), bad check – 6 counts (09/28/1994), bad check -Felony

(12/27/1994), bad check -7 counts (06/14/1995), obtain money by false pretense with intent to

defraud (05/22/1995), obtain money under false pretenses with intent to defraud – 3 counts

(05/22/1995), probation revoked (07/13/2015), worthless check (04/11/1995), and bank fraud

(07/13/2013).


       On July 13, 2013, Moseley was convicted of bank fraud in the U.S. District Court for the

Western District of Virginia in docket number 7:13CR00020-001. In 2013, Moseley’s total

offense level was 7 and criminal history was a category VI resulting in a guideline range of 15

months to 21 months. Moseley was sentenced to 21 months incarceration and 5 years supervised

release. As a result, Moseley was on supervised release when the current offenses occurred. On

February 24, 2020, supervised release terminated.


       On February 13, 2021, Moseley was arrested by Rockbridge County Sheriff’s Office and

charged with approximately 48 counts of various fraud related charges. The majority are alleged

to have been committed between June 15, 2020, and December 31, 2020. However, the offense

date of at least 6 charges is alleged to have been committed between January 1, 2021, and

January 31, 2021, which falls within the defendant’s placement on bond on January 6, 2021.

Currently these charges are pending only.


                   Governments Objection to Defendant’s Sentencing Request


       Moseley makes two arguments for a sentence reduction (1) based on a two-level

reduction for acceptance of responsibility and (2) a downward adjustment or downward variance

for a role as minor participant. These two reductions would result in a guideline range of 12 to 18
 Case 7:21-cr-00001-EKD Document 58 Filed 08/19/21 Page 5 of 6 Pageid#: 183




months versus the current 30–37-month guideline range. The government believes Moseley

should not receive a two-level reduction for acceptance of responsibility.


Moseley should not receive acceptance of responsibility credit


       Moseley has asked the court to subtract two levels for accepting responsibility because

she has accepted responsibility and is asserting her innocence in the pending state case. Moseley

should not receive acceptance because six of the pending state charges occurred while on bond

for the current charges. On February 23, 2021, Moseley was arrested by Rockbridge County

Sheriff’s Office and charged with approximately 48 counts of various charges. Many charges are

alleged to have been committed between June 2020 and December 2020. However, the offense

date for at least six of the charges is alleged to have been committed between January 1, 2021

and January 31, 2021, which falls within Moseley’s placement on bond on January 6, 2021. As a

result of these six charges with offense dates are the basis for the government’s objection to a

two-level reduction in guidelines for Moseley.


                                     Additional Consideration


       Pursuant to the plea agreement the government has agreed to recommend a sentence at

the low end of the guideline range. The governments recommendation took into consideration

the date of the offenses, the case transfer from several Assistant United States Attorneys, several

public defenders, and multiple agents (several who are no longer in the Western District of

Virginia). If it was not for the reasons above the government would have recommended a

sentence at the high end of the guideline range.


       The government also considered her physical and mental abusive relationship, and her

medical condition.
 Case 7:21-cr-00001-EKD Document 58 Filed 08/19/21 Page 6 of 6 Pageid#: 184




                                           CONCLUSION

        WHEREFORE and taking the 18 U.S.C. § 3553(a) factors into account, the United States

recommends Moseley be sentenced to a term of 30 months followed by 3 years of supervised

release on each charge to run concurrently to each other. Such a sentence is sufficient to provide

just punishment for her actions, encourage respect for the law, deter, reflect the seriousness of

her crimes, and protect our community from further offenses on her part.


                                                          Respectfully submitted,


                                                          DANIEL P. BUBAR
                                                          Acting United States Attorney

                                                          /s/ Charlene R. Day
                                                          Charlene R. Day
                                                          Assistant United States
                                                          Attorney VSB No. 42707
                                                          310 First Street, S.W., Suite 906
                                                          Roanoke, VA 24011
                                                          Tel.: (540) 857-2250
                                                          Fax: (540) 857-2614




                                    CERTIFICATE OF SERVICE

        I hereby certify that I have this 19th day of August 2021, filed this Amended Sentencing

Memorandum with the Clerk of Court, using the CM/ECF system, which will send notification of such

filing to all counsel of record.



                                                        /s/ Charlene R. Day
                                                        Assistant United States Attorney
